UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4490



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL LAMONT WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-01-183)


Submitted:   January 23, 2003             Decided:   February 3, 2003


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Seekings, MULLEN, WYLIE & SEEKINGS, Charleston, South
Carolina, for Appellant. Miller Williams Shealy, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell Lamont Williams appeals from his conviction and 240-

month   sentence   pursuant    to    a   guilty    plea    to   the   charge   of

conspiracy to possess with intent to distribute and to distribute

five kilograms or more of cocaine and fifty grams or more of crack

cocaine, in violation of 21 U.S.C. §§ 841(a), 846 (2000).

     Williams’ counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he raises the issue of

whether   the   district    court    correctly     applied      the   Sentencing

Guidelines.     The mandatory statutory minimum for conspiracy to

distribute more than fifty grams of cocaine base is twenty years.

21 U.S.C. § 841(b)(1)(B)(iii) (2000). Therefore, the district court

did not err by sentencing Williams to a term of 240 months.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                  We

therefore affirm Williams’ conviction and sentence.                   This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this    court    for   leave   to    withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.




                                         2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3